Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 10/30/2019 are accepted for examination purposes.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a “USER INTERFACE FOR DEPLETION LEVEL SELECTION” [Closest Prior Art: Mizukami (US-2009/0010536): Abstract, Fig 1 (1, 11, 12), Fig 9, par 0009-0014, 0040, 0068-0074, 0086-0088, 0115-0117, 0119-0130; Willis (US-7,826,760): Fig 10, col 10, lines 23-38; Mantell et al. (US-2002/0075501): Abstract, par 0024-0033, 0049-0051; Faber et al. (US-2013/0265599): Figs 3-5, par 0127-0130, 0134-0136; Bhaskaran et al. (US-2013/0335756): Figs 5-7, par 0031-0039].
Mizukami in view of Willis, Mantell, Faber, Bhaskaran and further in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “A computing device, comprising: a memory; a processor coupled display a control element in a user interface (UI) to select a color depletion level for a color printing substance of a printing device; display in the UI a predicted cost-per-page to print based on a selected color depletion level; and determine a color map for the printing device based on the selected color depletion level and a separate black depletion level” as recited in independent claim 12 [similar method claim 1]; and 
“A non-transitory machine-readable storage medium encoded with instructions executable by a processor, the machine-readable storage medium comprising: instructions to display a slider in a user interface (UI) to select a color depletion level for a color printing substance of a printing device; instructions to display in the UI a predicted cost-per-page to print based on a selected color depletion level; and instructions to determine a color map for the printing device by interpolating from an existing color map based on the selected color depletion level and a separate black depletion level” as recited in independent claim 15.
Dependent claims 2-11 and 13-14 are allowed for being dependent on allowable independent claims 1 and 12, respectively.
Therefore, claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677